Earl Warren: Number 250, Lloyd Eldon Miller Jr. versus Frank J. Pate, Warden. Mr. Lassers.
Willard J. Lassers: Mr. Chief Justice, this is a capital case that comes to this Court on habeas corpus. Relief was granted by the District Court of the Northern District of Illinois, Judge Perry, the state took an appeal and the Seventh Circuit reversed and this Court granted certiorari. There are four principal errors that we contend occurred in this trial and I'm going to try cover the four. The case is unique, Your Honors, and that the covenants on exonerating this petitioner of the crime was discovered even before the petitioner himself was arrested. The -- the petitioner was convicted of murder and on Saturday afternoon, November 26th, 1955 in Canton, Illinois at 4:00 in the afternoon and a little eight year old girl was found under a mining car severely injured but still living. She was rushed to a hospital where she dies at 5:47 P.M. that afternoon. At 6:20, while the body was still on the operating table, the coroner arrived and he performed an examination. Now, the coroner himself was a physician. In the course of that examination, he took a vaginal smear and there had been a sex attack on this child and he took the smear and the vaginal smear was sealed in a vial with a surgical tape and this smear together with a mass of other evidence was immediately taken to Springfield which was few miles away and it was taken to the state crime laboratory there. When it arrived there, the man in-charge, a man by the name of Forest literally, had found the vial and it was still sealed and it had on it Janice May, the name of the victim and the date of the crime November 26th, 1955 and the initials of the coroner. He opened the vial and inside was a tissue which he examined. And when he made a close examination, he found that there was a single strand of hair that was adhering to the tissue. The petitioner Lloyd Eldon Miller was arrested the following day on November the 29th, at about six o'clock -- no about eight o'clock in the evening, on a Monday. The crime took place on Saturday and he was arrested on Monday. He was immediately taken to Springfield which was the same place for the state crime laboratory was located and he -- they took him up to the crime laboratory and they took blood sample and this and that and other things and among -- there are other examinations, they took a sample of his pubic hairs. And immediately after that, on the night of the November the 29th, they had an extensive period of interrogation which lasted I believe until one in the morning. He was taken back to his cell on the following night, the night of the 30th, there was another extensive period of examination and he signed a confession shortly after midnight on Wednesday evening which was the second night of the examination. Now, he was tried in Carthage Illinois, in September of 1956 and which was about eight months -- ten months afterwards. And in May, which was several months before the -- before the trial, the -- his then defense attorneys, we were not representing him at the time, filed a motion on the trial court asking, I believe, to make a physical examination of the evidence. And the state came in and they resisted that, and the trial court denied the motion, and they preserved the error in the record and the Supreme Court of Illinois affirmed the denial of the right to make a physical examination of the evidence and the -- they affirmed the conviction.
William J. Brennan, Jr.: Specifically what evidence? What -- what evidence did he want physically to examine?
Willard J. Lassers: Well, there was --
William J. Brennan, Jr.: The vial?
Willard J. Lassers: The -- there was a physical evidence that was later introduced to the trial. I don't think that they knew themselves exactly what physical evidence there was. But there were various -- there was a -- that there was a pair of shorts which we can talk about later on.
William J. Brennan, Jr.: Yes, I just wondered whether the motion referred to anything specific or just generally asked permission to examine all physical evidence.
Willard J. Lassers: I believe that is correct. I assume that's right.
Speaker: Did the hair a part of evidence in the trial?
Willard J. Lassers: It was not Your Honor, no. Now, the record -- what?
Speaker: Offered?
Willard J. Lassers: It was not offered, no, no. Now, the petitioner --
Byron R. White: Could I ask -- could I ask you another question?
Willard J. Lassers: Yes.
Byron R. White: Was there any proof that he were at any stage in supplementary proceeding, or otherwise, that the pubic hair was actually found in the vagina?
Willard J. Lassers: The -- the record shows that the -- that the physician came and that we thought the vial was there and it have the initials of the coroner, it was still sealed, with the name of the child and the date of the crime, and that this was then sent to the crime laboratory, and that is the extent of the record.
William J. Brennan, Jr.: In other words, the hair was in the vial?
Willard J. Lassers: The hair was on -- was adhering to a tissue in the vial --
William J. Brennan, Jr.: In the vial?
Byron R. White: But the person who actually took the smear never testified that he found a hair in the vagina?
Willard J. Lassers: No, he did not. He have --
Byron R. White: And that's only an inference from the fact that the hair was in the vial? That -- that you think it came from the vagina at the time.
Willard J. Lassers: Mr. Justice White, we think that the inference on that is just overwhelming.
Byron R. White: Yes, but wholly aside of how you characterized it, that's what it rest on.
Willard J. Lassers: That is correct. Now, the -- it is also a fact that this coroner did testify. He was called as a witness by the prosecution and he did testify and he said that when he arrived there, the girl was dead and I believe he said that she was still on the operating table. Now, the -- the counsel for the defendant at the time was permitted to physically to view the physical evidence on one occasion and he subsequently testified in subsequent proceedings.
William J. Brennan, Jr.: Well, what does that mean? Allowed physically to view -- what's that?
Willard J. Lassers: Well, he -- he went into the room and the evidence was put on a table before him and he with his co-counsel and they -- they looked. I don't know whether they were allowed to touch or not.
William J. Brennan, Jr.: Well, how does that different from what they sought on --
Willard J. Lassers: What they sought was permission to have a scientific examination made which would involve bringing in specialists in various kinds --
William J. Brennan, Jr.: Now, did they see this after the motion was denied but before trial?
Willard J. Lassers: I believe that's correct, Your Honor. Now, after they --
Earl Warren: Did they see what before -- before trial but after -- after their --
Willard J. Lassers: They saw a pair of short, a jacket, and a rock, and --
William J. Brennan, Jr.: The vial?
Willard J. Lassers: I think they saw the vial, yes. Now, it --
Earl Warren: Was the hair observable?
Willard J. Lassers: I don't know -- I don't know whether the record shows whether it was or it was not. It may have been. Now --
Earl Warren: Was it called to their attention that there was such a thing --
Willard J. Lassers: The record --
Earl Warren: -- in the vial?
Willard J. Lassers: The record does not show that it was ever called to their attention. However, the petitioner testified that he was showing a hair and I will come --
Earl Warren: He was shown what?
Willard J. Lassers: -- to that in just a moment.
Earl Warren: He was shown what?
Willard J. Lassers: That he was shown a hair. During the course of his interrogation and this was on the second night and it was shortly before he signed a confession, he testified that he was shown a hair, that he was taken into a microscope room which is what he called it, and that he was told that one of his hairs matched the hair from the little -- that was found in the little girl and he said that that -- they told him that he could look at the microscope through himself and then he said that he informed the people present them hairs don't match.
Earl Warren: That -- that what?
Willard J. Lassers: Them hairs don't match.
Earl Warren: That -- the petitioner's said that?
Willard J. Lassers: That is correct, Your Honor and he -- he so testified at the -- at the hearing on the motion to admit the confession.
William J. Brennan, Jr.: Well now, what did the -- the police concede that they had shown him a hair during the period that that is --
Willard J. Lassers: There was no denial of this.
William J. Brennan, Jr.: No denial?
Willard J. Lassers: The record on the prosecution side assigned on that issue.
William J. Brennan, Jr.: But there's no concession that it was shown?
Willard J. Lassers: It's silent. And I -- I think it's a fair to say that they have conceded, that they showed him the hair and that they told him that the hairs matched.
William J. Brennan, Jr.: Now, when was it -- how long after this was -- that was determined that in fact this was not a hair from his body?
Willard J. Lassers: Eight years, Your Honor.
William J. Brennan, Jr.: Eight years from --
Willard J. Lassers: Eight years, yes sir. It was -- then, what happened was after the affirmance --
William J. Brennan, Jr.: Well, when did the police first know that it was not a hair from his body?
Willard J. Lassers: At the very latest, on December the 7th of 1955 --
William J. Brennan, Jr.: That?
Willard J. Lassers: -- which was -- and we think it's a fair inference from the record that they knew it the very afternoon that the hair was delivered to the crime laboratory which was a day or two after the crime.
William J. Brennan, Jr.: Well, in any event, at the time he was shown the hair and told that it was from his body, the police knew that in fact it was not from his body.
Willard J. Lassers: Well, the -- the -- we think that that is the inescapable inference from the record.
William J. Brennan, Jr.: Well, what I'm trying to get to is, how do we know that police knew that it was not from his body at the time they told him it was? What in the record shows that?
Willard J. Lassers: Only -- it's only the inference and based on this fact that the hair was already in the crime laboratory for over 24 hours at the time they made the false statement to him.
William J. Brennan, Jr.: It was there but I'm still uncertain how it is they knew it was not his. When was it determined and by whom was it determined that it was not a hair --
Willard J. Lassers: It was --
William J. Brennan, Jr.: -- from his body?
Willard J. Lassers: It was determined by his fellow literally in -- and he wrote up an official report --
William J. Brennan, Jr.: Is he in the crime laboratory?
Willard J. Lassers: He is in the crime laboratory --
William J. Brennan, Jr.: Right.
Willard J. Lassers: And he wrote an official report, one copy of which went to the prosecuting attorney --
William J. Brennan, Jr.: In which he stated that it was not a hair from his body?
Willard J. Lassers: That is correct.
William J. Brennan, Jr.: Now, when was that report prepared?
Willard J. Lassers: It is dated December the 7th, 1955.
William J. Brennan, Jr.: And how long -- on what dates was the interrogation?
Willard J. Lassers: On November the 29th and November the 30th. And the hair --
William J. Brennan, Jr.: And prior to the date of that report in any event?
Willard J. Lassers: Correct, Your Honor and it was -- the hair was delivered to the crime laboratory on the 28th.
William J. Brennan, Jr.: Well, then how do you jump to the conclusion that between the 28th and 30th that it had been discovered it was not a hair from his body and the interrogating officers knew it? How do you --
Willard J. Lassers: All we can say on that, Your Honor, is that either they knew it or that they made a statement to the petitioner with this regard whether it was true or false. Now, we say it doesn't make any difference whether they knew it or whether they -- they told it to him without making the determination.
Abe Fortas: Well, on this branch of your case, are you making two points -- one that the police used the hair to get the confession and that that was error?
Willard J. Lassers: Yes, Mr. Justice Fortas.
Abe Fortas: And two that there was error before the prosecution to fail to advice the counsel?
Willard J. Lassers: Yes sir.
Abe Fortas: -- or the petitioner that their expert had reported that the hairs were the same?
Willard J. Lassers: That is correct.
Abe Fortas: -- or not the same?
Willard J. Lassers: Correct.
Abe Fortas: So you have those two points?
Willard J. Lassers: Correct.
Earl Warren: What did counsel do about this when -- on it, wherein from the petitioner that he had told the interrogators it wasn't his hair?
Willard J. Lassers: The record is silent on that. Now, of course they --
Earl Warren: Does that mean they did nothing?
Willard J. Lassers: The record doesn't show that they did anything. But of course they were in a terrible position because what could they do is see that the state never introduced the hair at the trial.
Earl Warren: Well, this -- it would seem to me that if it was a valuable evidence for -- for the defendant now, in this proceeding, it's certainly would have been valuable evidence to him then and if counsel was taking cognizance of what would help him, he would think they would make some kind of an effort to have it determined. There's a fact --
Willard J. Lassers: And if --
Earl Warren: -- whether it was his or not?
Willard J. Lassers: Mr. Chief Justice, all they had was what this uneducated cab driver with a two-year high school education at the most told them, he told the investigating authority --
Earl Warren: Well, that's why they have lawyers with more two years education and to take care of his rights in the courtroom that would think.
Willard J. Lassers: That is correct, and that -- that is the reason that they made the -- the request, to have -- to be permitted to make a scientific examination of the evidence and that was denied.
Earl Warren: Did they -- did they state why they wanted to do that?
Willard J. Lassers: No.
Earl Warren: Did they say it to him it was because the defendant said that was not his hair and that they wanted to examine that particular item of evidence?
Willard J. Lassers: No, the motion does not state that. It does not, no. Now --
Speaker: Does it refer that the hair, the vial was distinguished in other physical -- No, it does not.
Willard J. Lassers: It does not, Mr. Justice Harlan. Now --
William J. Brennan, Jr.: Just one last on that question. Did these lawyers testify at the least the post-conviction or other proceedings?
Willard J. Lassers: Yes, they did.
William J. Brennan, Jr.: Did they -- did they testify that the motion itself didn't say anything about it? What it was -- they had in mind when they made the motion?
Willard J. Lassers: I don't believe they did and I -- I'm not certain about that but I don't think they did.
William J. Brennan, Jr.: Well, in any event, they certainly didn't say they had in mind they wanted an examination of the hair, did they?
Willard J. Lassers: I don't believe they did. I am not certain of what of state of the record is on that point. Now, the -- then the -- then the next step was there was a habeas corpus proceeding in the Northern District of Illinois, relief was denied and that was affirmed by the Supreme -- by the Court of Appeals for the Seventh Circuit and that was held up by the other counsel. Then, we came to August of 1963 when a petition for commutation was filed and the -- there was a hearing before the Illinois Pardon and Parole Board and in the course of that hearing there was certain evidence introduced by the prosecution and by the defendants which -- which for the first time cast substantial real doubt on the man's guilt and the -- we were then about two days before the execution, the execution was set for one minute after midnight on August the 23rd and the commutation was denied on August the 20th. So we proceeded in two channels. One was, the date for death that have been sent by the Supreme Court of Illinois which was not been in session --
William J. Brennan, Jr.: When -- when does he have counsel for the first time?
Willard J. Lassers: His parents obtained counsel for him even while he was still being interrogated.
William J. Brennan, Jr.: Well, before he signed the confession?
Willard J. Lassers: Yes, that's true. The counsel never saw him until after the confession was signed.
William J. Brennan, Jr.: Why -- why not?
Willard J. Lassers: They -- he was held incommunicado. He asked to see --
William J. Brennan, Jr.: In other words, (Voice Overlap) refused to let him see him?
Willard J. Lassers: That is correct and --
William J. Brennan, Jr.: But the lawyer tried to see him?
Willard J. Lassers: I believe the record shows that his lawyer inquiries to get to see him and I believe that the -- the first time that his lawyers saw him was on December the 1st which was the morning following the night when he signed the confession.
Earl Warren: Did I ask you before we adjourned if the doctor who made this -- this test of the material in the -- in the vial testified --
Willard J. Lassers: He did --
Earl Warren: -- in the case?
Willard J. Lassers: He did testify, Mr. Chief Justice.
Earl Warren: Did -- did he say anything about the hair being attached to --
Willard J. Lassers: No, he did not.
Earl Warren: Was he asked by counsel from cross-examination whether there was any such thing in the vial?
Willard J. Lassers: He -- there was nothing.
Earl Warren: No mention of it by --
Willard J. Lassers: No mentioned --
Earl Warren: -- by either side?
Willard J. Lassers: By either side, that is correct. Yes, I believe he testified that the injury were something about the character. So that was the -- we made an application to a justice of the Supreme Court of Illinois in vacation, for a stay, that was denied. We filed a second application for habeas corpus which was the time when the present group of attorneys accepted the case and that was granted by Judge Decker and then the matter was sat down for a full hearing before Judge Perry. And --
Earl Warren: We'll recess -- we'll recess now Mister.